      Case 3:19-cr-04905-DMS Document 63 Filed 01/19/21 PageID.439 Page 1 of 2




1
2
3
4
5
                               UNITED STATES DISTRICT COURT
6                            SOUTHERN DISTRICT OF CALIFORNIA
7
8
9    UNITED STATES OF AMERICA                         Case No.: 19CR4905-DMS

10                                Plaintiff,          RESTITUTION ORDER
11
           vs.
12
13   George Martinez RIDLEY,

14                              Defendant.
15         IT IS HEREBY ORDERED
16         1.       Pursuant to 18 U.S.C. §1593 and 18 U.S.C. §3664 that Defendant George
17   Martinez RIDLEY (hereinafter “Defendant”) shall pay restitution in the total amount of
18   $1,770.20 to D.M., mother of A.M.
19         2.       Defendant shall make a bona fide effort to pay restitution in full as soon as
20   practicable.
21         3.       Defendant shall forward all restitution payments, by bank or cashier’s check
22   or money order payable to the “Clerk, U.S. District Court,” to:
23                  Clerk of the Court
24                  United States District Court
25                  Southern District of California
26                  333 West Broadway, Suite 420
27                  San Diego, CA 92101
28
                                                      1
      Case 3:19-cr-04905-DMS Document 63 Filed 01/19/21 PageID.440 Page 2 of 2




1    The bank or cashier’s check or money order shall reference “George Martinez Ridley” and
2    “Case No. 19CR4905DMS.” The Clerk of the Court shall distribute payments to D.M. at
3    addresses to be provided to the Clerk’s Office by the United States Attorney’s Office.
4          4.     Until restitution has been paid, Defendant shall notify the Clerk of the Court
5    and the United States Attorney’s Office’s Forfeiture and Financial Litigation Section of
6    any change in Defendant’s economic circumstances that might affect Defendant’s ability
7    to pay restitution no later than thirty days after the change occurs.
8          5.     Until restitution has been paid, Defendant shall notify the Clerk of the Court
9    and the United States Attorney’s Office’s Forfeiture and Financial Litigation Section of
10   any change in mailing or residence address, no later than thirty days after the change
11   occurs.
12   IT IS SO ORDERED.
13
14   Dated: January 19, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
